Citation Nr: 0941452	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In addition, subsequent to the February 2003 rating decision 
the RO issued a March 2009 rating decision granting special 
monthly compensation based on loss of use of a creative 
organ.  There is no subsequent correspondence from the 
Veteran expressing disagreement with the effective date 
assigned.  Accordingly, that claim is not in appellate 
status.  See Grantham v. Brown, 114 F .3d 1156 (1997).  

In his Substantive Appeal (VA Form 9) in May 2003, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  A hearing was scheduled, but in May 2006 the Veteran 
cancelled his hearing due to his incarceration.  Accordingly, 
the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  

In August 2006 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).







FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by the 
Veteran's service-connected diabetes mellitus. 

2.  Hepatitis C was not manifested during active service, nor 
is current hepatitis C otherwise related to service. 


CONCLUSIONS OF LAW

1.  The Veteran's hypertension has increased in severity due 
to or as the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159(2008) and 3.310 (2006).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2002, 
May 2006 and August 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
hypertension and hepatitis C.  The Veteran maintains that he 
has hypertension as a result of his service-connected 
diabetes mellitus and that he was infected with hepatitis C 
during service. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See 38 C.F.R. § 3.310(b), effective October 10, 2006; Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Board is aware that the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006). Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995. Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the veteran's claim was filed 
prior to the effective date of the revised regulation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension

As mentioned above, the Veteran claims that he currently 
suffers from hypertension which he attributes to his service-
connected diabetes mellitus.  The Board notes that the 
Veteran's diabetes mellitus was declared service-connected in 
the February 2003 rating decision based on the Veteran's 
presumed exposure to herbicides while in service.

In June 2002, the Veteran submitted a claim for service 
connection for his hypertension.  After reviewing submitted 
private treatment records, VA treatment records and a VA 
examination report, the RO denied the Veteran's claim in the 
February 2003 rating decision, finding that the evidence did 
not show that hypertension was related to the Veteran's 
service-connected diabetes mellitus and that there was no 
evidence of hypertension during service.  In March 2003 the 
Veteran filed a Notice of Disagreement.  The RO sent the 
Veteran a Statement of the Case (SOC) later that month and in 
May 2003 the Veteran submitted his Substantive Appeal (VA 
Form 9).  Thereafter, in August 2006 the Board remanded the 
claim for further development.  The necessary development has 
been completed and the Veteran's claim is once again before 
the Board. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

As mentioned above, the Veteran first claimed to have had 
hypertension all of his life.  However, in the Veteran's 
March 2003 Notice of Disagreement the Veteran stated that he 
was placed on medication for hypertension at about the same 
time as he was placed on medication for diabetes, apparently 
around 1990 according to the Veteran's statements.  

Regardless, the Veteran has a current diagnosis for 
hypertension and the medical evidence of record, including VA 
treatment records dating back to March 2001, indicates 
treatment for that condition.  

Following the Board's August 2006 remand the Veteran was 
afforded an additional VA examination in December 2008.  The 
examiner stated that the Veteran's hypertension was not a 
complication of diabetes because hypertension was diagnosed 
in the 1970s and diabetes mellitus was not diagnosed until 
2001.  The examiner did state that the Veteran's hypertension 
was worsened by the Veteran's diabetes.  The examiner further 
stated that diabetes has a direct effect on vascular 
structures which can cause an increase in arterial pressure 
via several mechanisms.  However, the examiner stated that he 
could not quantitate the amount of aggravation the diabetes 
may be causing without resort to mere speculation.

After a careful review of the record, the Board has 
determined, based upon the medical evidence set forth above, 
that the Veteran's hypertension was aggravated by his 
service-connected diabetes mellitus.  Resolving all doubt in 
the Veteran's favor, service connection for hypertension is 
granted. 

Hepatitis C

The Veteran has also claimed entitlement to service 
connection for hepatitis C.  The Veteran first applied for 
service connection for that condition in June 2002.  In 
February 2003 the RO issued a rating decision denying the 
claim.  The Veteran submitted a Notice of Disagreement in 
March 2003 and later that month the RO issued a Statement of 
the Case (SOC).  The Veteran filed a Substantive Appeal (VA 
Form 9) in May 2003.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of the 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Service treatment records do not reveal symptoms or a 
diagnosis of hepatitis C in active service.  A review of the 
evidence, including VA and private treatment records, 
indicates that the Veteran has been diagnosed with hepatitis 
C.  In his March 2003 Notice of Disagreement the Veteran 
stated his belief that he developed hepatitis C as a result 
of food and water in Vietnam.  

Treatment records from the Texas Department of Criminal 
Justice in August 1997 and December 1998 indicate that the 
Veteran was assessed with asymptomatic hepatitis C.  
Additional records from the Texas Department of Criminal 
Justice in December 2003 and on confirm these findings

The Veteran was afforded a VA examination in December 2002.  
The Veteran reported a history of vomiting in 1969 while on 
active duty, which he says was diagnosed as hepatitis; that 
later year serologies were positive for hepatitis C; and that 
liver function tests have been abnormal over the years.  Lab 
results indicated that hepatitis C RNA had a result of 
9,690,000. Hepatitis C virus geno-type was 1 and hepatitis C 
antibody was positive.  The examiner concluded that there was 
a history of hepatitis C present on active duty, not 
symptomatic or disabling.  

Following the Board's August 2006 remand the Veteran was 
afforded an additional VA examination in December 2008.  
During that examination the examiner stated that the date of 
onset was unknown but that the Veteran stated he was 
diagnosed with infectious hepatitis in 1970.  The examiner 
stated that the Veteran's hepatitis C had been stable since 
its onset.  Regarding risk factors, the Veteran admitted to 
receiving a tattoo before service, engaging in intranasal 
cocaine use after service and engaging in high-risk sex 
practices before service.  The examiner determined that the 
Veteran could not have been diagnosed with hepatitis C in 
1970 as the Veteran stated because the hepatitis C virus had 
not been identified and isolated and there were no available 
diagnostic tests.  The examiner also stated that hepatitis C 
is a blood/body fluid borne illness and that it cannot be 
transmitted by food, water, or environmental hazards.  He 
further stated that the Veteran's unprotected sexual history 
was a relatively low risk factor for transmission, but that 
drug and alcohol abuse were risk factors.  The examiner 
concluded that without records indicating when the Veteran 
became hepatitis C positive, it is impossible to determine 
when the Veteran was exposed and that therefore the Veteran's 
hepatitis C was less likely than not related to his military 
service.

The Board notes that the Veteran has expressed his belief 
that his hepatitis C is causally related to food and water he 
consume during active service in Vietnam.  However, the Board 
noted that the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

Based on the evidence obtained, particularly the December 
2008 VA examination report and a review of the applicable 
regulations, entitlement to service connection for hepatitis 
C is denied.  While the examiner in 2002 reported a history 
of hepatitis C present on active duty, this appears to have 
been based on history provided by the Veteran, which is not 
consistent with the record.  As noted in the 2008 review, 
tests to identify hepatitis C were not available at that 
time.   Accordingly, while the veteran's descriptions of his 
symptoms is credible, his recollections as to the diagnosis 
of his condition are not considered credible.  

As there is a preponderance of evidence against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the Board finds that service 
connection for hepatitis C is not warranted.  


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus associated 
with herbicide exposure, is granted.

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


